Cohn, J.
As there appears to be no claim or evidence of fraud in the lease which the tenant executed with the former landlord, the receiver may not disregard the tenancy. The lease is valid unless terminated by a sale under judgment of foreclosure. The receiver pendente lite may only collect such amount as tenant is obligated to pay under the lease. (Prudence Co. v. 160 West Seventy-third St. Corp., 235 App. Div. 543; Klasko Finance Corp. v. Belleaire Hotel Corp., 257 N. Y. 1, 4.) The decision of Mr. Justice Hammer at Special Term, Bronx county, in Cohan v. 908 Kelly St. Realty Co. (N. Y. L. J. Oct. 20, 1932), one in which the receiver elected to iiisaffirm the lease and accept a reduced sum as the reasonable value of use and occupation, is a situation quite different from the one here.
The motion, therefore, is denied, with leave to renew upon a showing that the lease herein was fraudulently made.